Citation Nr: 0330343	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-20 332A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created based upon the retroactive reduction of 
the veteran's disability compensation award effective April 
7, 1997, to include the question of whether the overpayment 
resulted from sole administrative error on the part of VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from September 1970 
to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO, which 
reduced the veteran's compensation award on the basis of his 
failure to notify VA in a timely manner of a change in his 18 
year old daughter's school attendance.  He was informed that 
his failure to notify VA of such change created an 
overpayment of VA benefits.

The Board notes that the RO has characterized the issue as 
being whether the veteran was properly and timely notified of 
the proposal to remove his daughter "E" from his benefits, 
thus reducing his benefits.  Based on the veteran's 
contentions, which will be discussed in detail below, the 
Board has recharacterized the issue as listed on the cover 
page of this document.

The RO, in a March 1996 rating decision, denied a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) and denied the claim for a total rating based on 
individual unemployability (TDIU rating).  The RO granted a 
temporary total rating for the period of November 14, 1995 to 
March 1, 1996 due to hospitalization over 21 days for his 
service-connected PTSD.  In June 1996, the veteran filed a 
notice of disagreement stating he was requesting a 
reconsideration of his claim for an increased rating.  The 
veteran was issued a statement of the case pertaining to the 
issues of entitlement to a temporary total evaluation because 
of hospital treatment in excess of 21 days for a service-
connected condition; evaluation of PTSD, rated 50 percent 
disabling; and entitlement to a TDIU rating.  The veteran 
submitted a substantive appeal which indicated that he was 
only appealing the denial of the increased rating for PTSD.  
Thus, his claim for a higher rating for PTSD was the only 
issue in appellate status at that time.  By a January 1997 RO 
rating decision, the RO granted a 100 percent rating for 
PTSD.  The veteran submitted a statement in April 1998 
stating that he was satisfied with the 100 percent rating for 
PTSD.  He stated that he was withdrawing the appeal.  
Consequently, the issue is no longer before the Board.  See 
38 C.F.R. § 204 (2002).

The Board observes that in September 1998, the veteran 
appears to have raised what amounts to a claim of entitlement 
to reimbursement for unauthorized medical expenses; although 
he characterized the issue as entitlement to medical services 
on a fee basis.  Since the matter of entitlement to 
reimbursement of unauthorized medical expenses has not been 
developed or adjudicated for appellate review, it is referred 
to the agency of original jurisdiction (AOJ) for appropriate 
action.


REMAND

In September 1998, the RO notified the veteran that they were 
proposing to reduce his payments from $2284 to $2136.  They 
stated that they were proposing to make this change because 
they received evidence showing that his daughter "E" did 
not start school or was in school at the age of 18.  He was 
informed that the adjustment would not be made until 60 days 
following the date of the letter and that he could submit 
evidence showing that the adjustment should not be made.  He 
was informed that if he continued to accept payment at the 
present rate for the next 60 days and it was determined that 
the proposed action was warranted, he would have to repay all 
or a part of the benefits he had received during the 60 day 
period.  He was informed that he could request an immediate 
adjustment to his payment to avoid a possible overpayment.

In May 1998, the RO implemented the proposed action of 
September 1997 and informed the veteran that the adjustment 
in payment resulted in an overpayment of the benefits which 
had been paid.  He was informed that he would be notified 
shortly of the exact amount of the overpayment and that he 
would be given information about repayment.  In a June 1998 
notice of disagreement, the veteran stated that his daughter 
was living with her mother and that he was told that she was 
attending school.  He also stated that after receiving the 
September 1997 proposed action letter, he sent a letter 
requesting that the benefits in question be withheld pending 
a decision.  He reported that the RO did not take any action 
on his request.  He stated that he realized that his benefits 
needed to be adjusted, but that he should not be held 
responsible for the overpayment as he tried to correct it 
over 7 months prior.

In an October 1999 letter, the veteran noted that the RO's 
May 1998 letter stated that he would receive notification of 
the amount of overpayment and repayment information.  He 
stated that to date, he had never received the notification 
on repayment and had no idea how much the overpayment was or 
when it would be deducted from his benefit payments.  He 
stated that he heard nothing from the RO until $1678.00 was 
deducted from his September 1998 benefit payment.  He related 
that this deduction created a financial hardship.  In an 
October 1999 substantive appeal, the veteran argued, in 
essence, that he should not be held responsible for the 
behavior of his ex-wife.  In this regard, he claims that she 
failed to inform him that his daughter was no longer 
attending school.  He further asserted that he should not be 
held responsible for the VARO's failure to take the money out 
of his check when he asked.  He requested that the VARO 
refund payment to him in the amount of $1678.

The Board observes that the veteran has never disputed the 
fact that he was properly and timely notified of the proposed 
reduction in benefits.  In fact, he has expressed agreement 
with his reduction in compensation due to his daughter being 
over the age of 18 and not being in school.  He, however, 
asserts that he should not be responsible for the 
overpayment, and that he was not notified of the amount of 
the overpayment or of any repayment options.  

Based on the veteran's contentions, the issue before the RO 
should have included whether an overpayment of disability 
compensation benefits was properly created based upon the 
retroactive reduction of the veteran's disability 
compensation award made effective April 7, 1997, to include 
the question of whether the overpayment resulted from sole 
administrative error on the part of VA.  In this regard, the 
veteran has argued, in essence, that VA is responsible for 
the erroneous payment of benefits and as a result the 
overpayment was not properly created.  The RO has not 
addressed this aspect of the claim.  To avoid any prejudice 
to the veteran, the RO should address this matter in the 
first instance.  

The Board notes that a copy of the notification letter in 
which the appellant is advised of the actual amount of the 
indebtedness resulting from the reduction of his pension 
benefits, and specifically advising him of his right to 
request a waiver of the indebtedness (and the time period for 
filing such a request) has not been associated with the 
claims folder.  In this regard, the Board notes that an audit 
report listing individual disbursements made during the 
relevant period have not been associated with the claims 
file.  Such report is necessary in determining the validity 
of the debt.

When the above development has been completed, if any portion 
of the appellant's indebtedness is found to be valid, he 
should be notified of his right to submit an application for 
waiver under 38 U.S.C.A. § 5302 and of the procedures for 
submitting the application.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should prepare a paid and due 
audit for the overpayment of compensation 
benefits paid to the veteran during the 
period in which he received additional 
benefits for his daughter "E".  The 
appellant should be provided a copy of 
the RO's paid and due audit report.  In 
connection with this action, the RO 
should ask the veteran whether he wishes 
to submit any additional information that 
pertains to the proper calculation of the 
overpayment.

2.  The RO must explain how the 
overpayment was created.  In so doing, 
the RO must set forth the period of the 
overpayment, the amount paid during the 
period of the overpayment and the 
reason(s) the overpayment was created 
with supporting laws and regulations; and 
make a specific finding regarding 
administrative error, if any, in the 
creation of the debt.

3.  The RO should give the veteran an 
opportunity to submit evidence/argument 
in support of his contention that VA was 
responsible for the erroneously payment 
of benefits.  In other words, he should 
be given an opportunity to submit 
evidence/argument that due to VA's 
administrative error an overpayment of 
benefits was created.

4.  The RO should prepare a written 
administrative decision concerning the 
validity of the debt in question.  The 
decisions should specifically set forth 
the individual disbursements which 
comprise the debt amount.  Consideration 
should be given to the provisions of 
38 C.F.R. § 3.500.  The veteran should 
then be furnished a supplemental 
statement of the case, to include 
citations to all additional legal 
authority.

5.  If is determined that the creation of 
the debt is valid, the RO should request 
and associate with the claims file a 
notification letter from the debt 
management center that specifically 
advises the veteran of the amount of the 
indebtedness due to the overpayment of 
disability compensation benefits, and of 
his right to request a waiver of the 
indebtedness within 180 days of the date 
of that notification.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




